DETAILED ACTION

The following is a non-final office action is response to communications received on 09/15/2020.  Claims 16-35 are currently pending and addressed below.  Claims 1-15 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,105,165 and claims 1-21 of U.S. Patent No. 10,568,668.  The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the 
In the claims set forth above, both the patent and instant application claim a system comprising: a bone anchor comprising a shank for anchoring in a bone and a head; and an instrument for holding the bone anchor, the instrument comprising: a holding member for holding the head of the bone anchor, the holding member comprising at least two arms defining an inner cavity for receiving the head; and a drive shaft for engaging the head of the bone anchor, the drive shaft defining a longitudinal axis of the instrument, and comprising an abutment surface for the head, wherein when the head is held in the inner cavity and in contact with the abutment surface and the at least two arms, a maximum width of the inner cavity is offset from and positioned axially between a maximum width of the head and the abutment surface, while the abutment surface restricts axial movement of the maximum width of the head towards the maximum width of the inner cavity; wherein when the holding member and the drive shaft are assembled to one another, the holding member is movable over a majority of the drive shaft; and wherein the at least two arms are configured to press the head against the abutment surface when the head is held in the inner cavity so that the head is restricted from movement in an axial direction away from the abutment surface.
As the structural limitations and orientations of the system are the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "the sphere" in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19-23 & 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant et al. (US 5,649,931).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image1.png
    944
    1221
    media_image1.png
    Greyscale

Regarding Claim 16, Bryant teaches a system comprising: 
a bone anchor (12) comprising a shank for anchoring in a bone and a head (22); and 
an instrument (10) for holding the bone anchor, the instrument comprising: a holding member (14) for holding the head of the bone anchor, the holding member comprising at least two arms (30) defining an inner cavity (shown) for receiving the 
wherein when the head is held in the inner cavity and in contact with the abutment surface and the at least two arms (Fig 5), a maximum width of the inner cavity is offset from and positioned axially between a maximum width of the head and the abutment surface, while the abutment surface restricts axial movement of the maximum width of the head towards the maximum width of the inner cavity.
The examiner notes that as the maximum width of both the inner cavity (shown) and the screw anchor head (shown) are the same in the un-deployed configuration (Fig 5), a reasonable interpretation could place the maximum width of the inner cavity proximal to, distal to, or equal to the maximum width of the anchor head.  In the instant case, the maximum width of the inner cavity can be assigned a location proximal to the maximum width of the head and distal to the abutment surface.
Regarding Claim 17, Bryant teaches wherein a width of the inner cavity decreases from the maximum width of the inner cavity as the inner cavity extends towards free ends of the at least two arms.
Regarding Claim 19, Bryant teaches wherein the at least two arms each comprises an inner surface having a lower end, and wherein the inner cavity is defined by portions of the inner surfaces extending between the abutment surface and the lower end.  
Regarding Claim 20, Bryant teaches wherein each of the inner surfaces comprises an engagement surface between the lower end and a central portion of the 
Regarding Claim 21, Bryant teaches wherein the engagement surface is configured to apply an inward and upward force on the head relative to the longitudinal axis.  
Regarding Claim 22, Bryant teaches wherein when the head is held in the inner cavity and in contact with the abutment surface and the at least two arms, the engagement surfaces are configured to apply a force to the outer surface of the head to press the head against the abutment surface.
Regarding Claim 23, Bryant teaches wherein each of the engagement surfaces comprises a curved portion that narrows towards the lower end.
Regarding Claim 30, Bryant teaches a system comprising: a bone anchor comprising a shank for anchoring in a bone and a head; and an instrument for holding the bone anchor, the instrument comprising:-4-112299232.1Application No.: 16/750,420Amdt date September 15, 2020
a holding member for holding the head of the bone anchor, the holding member comprising at least two arms defining an inner cavity for receiving the head; and 
a drive shaft for engaging the head of the bone anchor, the drive shaft defining a longitudinal axis of the instrument, and comprising an abutment surface for the head, 
wherein the at least two arms are configured to press the head against the abutment surface when the head is held in the inner cavity so that the head is restricted from movement in an axial direction away from the abutment surface.  
Regarding Claim 31, Bryant teaches wherein the at least two arms are resilient towards each other to apply an inward force and an upward force on the head towards the abutment surface.  
Regarding Claim 32, Bryant teaches wherein a width of the inner cavity decreases from a maximum width of the inner cavity as the inner cavity extends towards free ends of the at least two arms.
Claim(s) 16, 17, 19, 20, 22, 24, 30, 32, 33 & 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilton (US 2006/0075856).  Please refer to the annotated figure below in consideration of the following rejection:

    PNG
    media_image2.png
    466
    908
    media_image2.png
    Greyscale

Regarding Claim 16, Tilton teaches a system (8) comprising: an anchor (18) comprising a shank for anchoring and a head (shown); and an instrument for holding the bone anchor, the instrument comprising: a holding member (26) for holding the head of the bone anchor, the holding member comprising at least two arms (26) defining an inner cavity (shown) for receiving the head (Fig 2); and a drive shaft (16) for engaging 
The examiner notes that a reasonable interpretation of Figure 2 could place the maximum width of the inner cavity proximal to, distal to, or equal to the maximum width of the anchor head.  
Regarding Claim 17, Tilton teaches wherein a width of the inner cavity decreases from the maximum width of the inner cavity as the inner cavity extends towards free ends (shown) of the at least two arms.  
Regarding Claim 19, Tilton teaches wherein the at least two arms each comprises an inner surface having a lower end (shown), and wherein the inner cavity is defined by portions of the inner surfaces extending between the abutment surface and the lower end.  
Regarding Claim 20, Tilton teaches wherein each of the inner surfaces comprises an engagement surface (where head meets the arms) between the lower end and a central portion of the inner surface defining the maximum width of the inner cavity (shown), and the engagement surface is configured to engage an outer surface of the head to move the head towards the abutment surface.
Regarding Claim 22, Tilton teaches wherein when the head is held in the inner cavity and in contact with the abutment surface and the at least two arms, the engagement surfaces are configured to apply a force (via spring 14) to the outer surface of the head to press the head against the abutment surface.
Regarding Claim 24, Tilton teaches wherein each of the engagement surfaces comprises a flat tapered portion that narrows towards the lower end (Fig 2).
Regarding Claim 30, Tilton teaches a system comprising: 
an anchor (18) comprising a shank for anchoring and a head (shown); and 
an instrument (8) for holding the bone anchor, the instrument comprising: -4- 112299232.1Application No.: 16/750,420 Amdt date September 15, 2020
a holding member (26) for holding the head of the bone anchor, the holding member comprising at least two arms (26) defining an inner cavity (shown) for receiving the head; and a drive shaft (16) for engaging the head of the bone anchor, the drive shaft defining a longitudinal axis of the instrument, and comprising an abutment surface (shown) for the head, wherein the at least two arms are configured to press the head against the abutment surface when the head is held in the inner cavity so that the head is restricted from movement in an axial direction away from the abutment surface (Fig 2).  
Regarding Claim 32, Tilton teaches wherein a width of the inner cavity decreases from a maximum width of the inner cavity as the inner cavity extends towards free ends of the at least two arms (Fig 2).  
Regarding Claim 33, Tilton teaches wherein the at least two arms each comprises an inner surface defining the inner cavity, with a first inner surface portion having a flat tapered shape (shown) that narrows from the maximum width of the inner 
Regarding Claim 35, Tilton teaches wherein a portion of the inner cavity extends constantly with a maximum width in an opposite axial direction away from the first end (shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 & 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryant et al. (US 5,649,931) in view of Schwager et al. (US 2008/0269768).
Regarding Claim 18, as set forth supra, Bryant discloses the invention substantially as claimed.  However, Bryant does not disclose wherein the head has a 
Schwager teaches a bone screw (22) and associated holding device (20) in the same field of endeavor.  Said bone screw comprising a spherically shaped head (Fig 3 & 4) for use in orthopedic applications [0003].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthopedic device of Bryant to accommodate a spherically-shaped bone screw head, as taught by Schwager, for use in any number of orthopedic procedures.  As both Bryant and Schwager teach bone anchors/fasteners they are recognized in the art as functional equivalents and the substitution of certain aspects of one for the other would have been of obvious benefit to one of ordinary skill.  For example, utilizing a rounded/spherically shaped head would provide for additional component anchoring following implantation.  Changing the shape of the head of the Bryant device to be spherically-shaped, as taught by Schwager, would further require a corresponding modification in the holding members of Bryant to ensure the head was nested properly in the inner cavity.  As Bryant teaches that the head and holding members (i.e., arms) have matching geometry, changing the head to comprise a spherically-shape would result in a spherically-shaped inner cavity.  Further, as both Bryant and Schwager teach the use of bone screws and associated driving instruments, the proposed modification would require a mere change in shape of a component, generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al.
Regarding Claims 25-28, Bryant teaches an instrument (10) for holding a bone anchor comprising a shank for anchoring in a bone and a head (22), the instrument comprising: a holding member (14) for holding the head of the bone anchor, the holding member comprising at least two arms (30) that are configured to at least partially encompass the -3-112299232.1Application No.: 16/750,420Amdt date September 15, 2020head of the bone anchor (Fig 5), the at least two arms comprising an inner surface portion forming a seat for the head; and a drive shaft (16) for engaging the head of the bone anchor, the drive shaft defining a longitudinal axis of the instrument, and comprising an abutment surface (shown) for the head, wherein when the holding member and the drive shaft are assembled to one another, the holding member is movable over a majority of the drive shaft (Figs 4 to 5).  Further, Bryant teaches wherein the outer surface of the bone anchor corresponds to the seat of the cavity and wherein the at least two arms are resilient towards each other so that a lower portion of the spherical segment-shaped seat between the maximum diameter and the lower end is configured to apply an inward and upward force on the head relative to the longitudinal axis (Col 3: lines 34-36).
However, Bryant does not specifically disclose wherein: (1) seat is spherically shaped; (2) a maximum diameter of the spherical segment-shaped seat is spaced apart from and between an upper end and a lower end of the spherical segment-shaped seat; and (3) the bone anchor head comprises a spherical segment-shaped outer surface portion corresponding to the spherical segment-shaped seat.  
Schwager teaches a bone screw (22) and associated holding device (20) in the same field of endeavor.  Said bone screw comprising a spherically shaped head (Fig 3 & 4) for use in orthopedic applications [0003].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the orthopedic device of Bryant to accommodate a spherically-shaped bone screw head, as taught by Schwager, for use in any number of orthopedic procedures.  As both Bryant and Schwager teach bone anchors/fasteners they are recognized in the art as functional equivalents and the substitution of certain aspects of one for the other would have been of obvious benefit to one of ordinary skill.  For example, utilizing a rounded/spherically shaped head would provide for additional component anchoring following implantation.  Changing the shape of the head of the Bryant device to be spherically-shaped, as taught by Schwager, would further require a corresponding modification in the holding members of Bryant to ensure the head was nested properly in the inner cavity.  As Bryant teaches that the head and holding members (i.e., arms) have matching geometry, changing the head to comprise a spherically-shape would result in a spherically-shaped inner cavity.  Further, as both Bryant and Schwager teach the use of bone screws and associated driving instruments, the proposed modification would require a mere change in shape of a component, generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding Claim 29, as best understood (see 112 rejection supra), the combination (as applied to claim 27) teaches wherein when the head is held in the seat, a center of the sphere that forms the spherical segment-shaped outer surface portion of the head is offset from and positioned axially between a center of the sphere that forms the spherical segment-shaped seat and the abutment surface.  This configuration would 

Allowable Subject Matter
Claim 34 is rejected but would be allowable if: (1) a timely filed terminal disclaimer(s) in compliance with 37 CFR 1.321(c) or 1.321(d) is filed to overcome the nonstatutory double patenting rejection(s) set forth in this Office action; and (2) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774